This office action is in response to the amendments filed on 11/17/2021. Claims 2, 5 and 14 have been cancelled and claims 1, 3, 6-7, 13, 16-18 have been amended, claims 22-24 have been added via examiners amendments. Claims 1, 3-4, 6-13, 15-24 are currently pending in the application. 
Allowable Subject Matter
Claims 1, 3-4, 6-13, 15-24 are allowable in light of the Applicant's arguments and in light of the prior art made of record. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Thompson on 02/04/2022.

The application has been amended as follows: 
1. (Currently amended) A method of testing a data storage system, comprising:
	maintaining first and second libraries of test routines, the first library including a set of normal-functional tests each operable to test corresponding normal functionality of the data storage system, the second library including a set of fault inserters each being independently operable to induce a corresponding fault condition into the data storage system; and
,
wherein the libraries of test routines are maintained in corresponding databases accessible to a global test manager used to control the executing of the normal-functional tests concurrently with the fault inserters, and further including, by the global test manager, selecting the fault inserters and the normal-functional tests from the databases and providing them to the data storage system for execution,
and wherein the fault inserters are designed in a modular fashion to accept runtime input specifying specific devices or other targets of injected faults.

2. (Cancelled)  

3. (Currently amended) The method according to claim 1, further including, in the data storage system:
	executing a test execution handler client and a fault handler client, the test execution handler client interacting with the global test manager to receive the normal-functional tests and performing local detail control operations to cause the normal-functional tests to be executed on the data storage system, the fault handler client interacting with the global test manager to receive the fault inserters and performing local detailed control operations to cause the fault inserters to be executed to create the corresponding fault conditions at selected times during the execution of the normal-functional tests.

4. (Original) The method according to claim 3, wherein the test execution handler client communicates with the fault handler client to signal occurrence of particular operations in the normal-functional tests, and the fault handler client operates in response to the signaling from the test execution handler client to execute 

5. (Cancelled)  

6. (Currently amended) The method according to claim 1, wherein the specific devices or other targets of injected faults include one or more of specific disk drives and specific files.

7. (Currently amended) The method according to claim 1, wherein the fault inserters accept the runtime input from a configuration file created by the global test manager and accessed by the fault inserters when commencing execution. 

8. (Original) The method according to claim 1, wherein executing the normal-functional tests concurrently with the fault inserters includes executing a given normal-functional test multiple times each concurrently with a corresponding distinct one of the fault inserters to cause the given normal-functional test to encounter the corresponding distinct fault conditions during execution. 

9. (Original) The method according to claim 1, wherein the fault inserters have corresponding error handlers executed therewith, each error handler receiving a response of a concurrently executing normal-functional test to the fault condition created by the associated fault inserter and processing the response accordingly.

10. (Original) The method according to claim 9, wherein the processing by an error handler includes logging an error-indicating response of the normal-functional test in a log of a test session.

11. (Original) The method according to claim 9, wherein the processing by an error handler includes cleanup of error state as required to enable testing to proceed to a next normal-functional test.

12. (Original) The method according to claim 9, wherein the error handler include masking functionality to mask effects of injected faults from normal fault-handling mechanisms of the data storage system, to enable the normal-functional tests to encounter the corresponding fault conditions during execution.

13. (Currently amended) A global test manager for testing a data storage system, the global test manager being a computerized system having processing circuitry, memory, and input/output interface circuitry for coupling the global test manager to the data storage system and to test library databases, the global test manager executing computer program instructions to cause the global test manager to:	
	maintaining first and second libraries of test routines in the test library databases, the first library including a set of normal-functional tests each operable to test corresponding normal functionality of the data storage system, the second library including a set of fault inserters each being independently operable to induce a corresponding fault condition into the data storage system; and
	interact with the data storage system to cause the data storage system to execute one or more of the normal-functional tests concurrently with one or more of the fault inserters to cause the normal-functional tests to encounter the corresponding fault conditions during execution and thereby test a response of the normal functionality of the data storage system to the occurrence of the fault conditions,
wherein the libraries of test routines are maintained in corresponding databases accessible to a global test manager used to control the executing of the normal-functional tests concurrently with the fault inserters, and further including, by the global test manager, selecting the fault inserters and the normal-functional tests from the databases and providing them to the data storage system for execution,
and wherein the fault inserters are designed in a modular fashion to accept runtime input specifying specific devices or other targets of injected faults.

14. (Cancelled)  

15. (Currently amended) The global test manager according to claim 13, wherein the specific devices or other targets of injected faults include one or more of specific disk drives and specific files.

16. (Currently amended) The global test manager according to claim 13, wherein the fault inserters accept the runtime input from a configuration file created by the global test manager and accessed by the fault inserters when commencing execution. 

17. (Currently amended) A data storage system comprising front end logic, back end logic, a set of storage processors, and persistent secondary storage, the front end logic providing an interface to client devices, the back end logic providing an interface to the persistent secondary storage, the storage processors each including a CPU complex, memory, and I/O interface logic and being coupled together for data transfer therebetween, the storage processors executing computer program instructions to realize a test execution handler client, a fault handler client, and normal functional components providing normal functionality of the data storage system, the test execution handler client and the fault handler client being co-operative to:
	receive a set of normal-functional tests and a set of fault inserters from a global test manager, the normal-functional tests each operable to test corresponding normal functionality of the data storage system, the fault inserters each being independently operable to induce a corresponding fault condition into the data storage system; and
	control execution of the normal-functional tests concurrently with one or more of the fault inserters to cause the normal-functional tests to encounter the corresponding fault conditions during execution and thereby test a response of the normal functionality of the data storage system to the occurrence of the fault conditions,
wherein the libraries of test routines are maintained in corresponding databases accessible to a global test manager used to control the executing of the normal-functional tests concurrently with the fault inserters, and further including, by the global test manager, selecting the fault inserters and the normal-functional tests from the databases and providing them to the data storage system for execution,
and wherein the fault inserters are designed in a modular fashion to accept runtime input specifying specific devices or other targets of injected faults.

18. (Original)  The data storage system according to claim 17, wherein the test execution handler client interacts with the global test manager to receive the normal-functional tests and performing local detail control operations to cause the normal-functional tests to be executed on the data storage system, and the fault handler client interacts with the global test manager to receive the fault inserters and performing local detailed control operations to cause the fault inserters to be executed to create the corresponding fault conditions at selected times during the execution of the normal-functional tests.

19. (Original) The data storage system according to claim 18, wherein the test execution handler client communicates with the fault handler client to signal occurrence of particular operations in the normal-functional tests, and the fault handler client operates in response to the signaling from the test execution handler client to execute particular fault inserters to inject the corresponding faults specifically during the particular operations.

20. (Original) The data storage system according to claim 17, wherein the fault inserters have corresponding error handlers executed therewith, each error handler receiving a response of a concurrently executing normal-functional test to the fault condition created by the associated fault inserter and processing the response accordingly.

21. (Previously presented) The data storage system according to claim 17, wherein the concurrent execution of the normal-functional tests and the fault injectors creates two concurrent processing flows in the data storage system, a first flow being a normal functional test flow having series execution of sub-tests under control of the test execution handler client, a second flow being a fault injection flow having a series of fault injections and corresponding error handlers under control of the fault handler client, each fault injection creating a corresponding fault condition encountered by a concurrent sub-test which reacts to the fault condition by generating an error-indicating response that is processed by the corresponding concurrent error handler.

22. (New) The data storage system according to claim 17, wherein the specific devices or other targets of injected faults include one or more of specific disk drives and specific files.

23. (New) The data storage system according to claim 17, wherein the fault inserters accept the runtime input from a configuration file created by the global test manager and accessed by the fault inserters when commencing execution. 

24. (New) The data storage system according to claim 17, wherein the test execution handler client and the fault handler client are further co-operative, when controlling execution of the normal-functional tests concurrently with the fault inserters, to cause a given normal-functional test to execute multiple times each concurrently with a corresponding distinct one of the fault inserters to cause the given normal-functional test to encounter the corresponding distinct fault conditions during execution. 



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 13 and 17 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, the claim limitation “the fault inserters are designed in a modular fashion to accept runtime input specifying specific devices or other targets of injected faults” of claim 1, 13 and 17, in combination with the remaining limitations and in context of their claims as a whole. Therefore, claims 1, 3-4, 6-13, 15-24 are hereby allowed.
From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
•    Iyer et al. (U.S. Patent No. US 10,545,850), hereinafter “Iyer”.
Iyer teaches parallel execution of an extended program and an instrumented program. The instrumented program is an instrumented version of a baseline program that implements runtime checks. .
Although conceptually similar to the claimed invention of the instant application, Iyer does not teach fault inserter executes at runtime.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Baset teaches for injecting faults at select execution points of distributed applications are provided herein. A method includes monitoring a run-time state of each of multiple components of a distributed application to determine one or more sequence of events that triggers a fault injection point at one of the multiple components
Noureddine teaches relate to injecting faults into program for testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114